Case: 1:17-cv-00618-MRB-KLL Doc #: 28 Filed: 08/25/21 Page: 1 of 1 PAGEID #: 1007




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Amber Triplett,

       Plaintiff,

               v.                                         Case No. 1:17cv618

Commissioner of Social Security,                          Judge Michael R. Barrett

       Defendant.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on August 10, 2021 (Doc. 27).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the R&R in a timely manner. United States v. Walters, 638 F.2d 947 (6th

Cir. 1981). No objections to the Magistrate Judge=s R&R (Doc. 27) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 27) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge,

Plaintiff’s Motion for Attorney’s Fees (Doc. 18) is DENIED.

       IT IS SO ORDERED.


                                                          /s/ Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court




                                              1
